Citation Nr: 0918532	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral pes planus with resultant neuroma 
and left ganglion cyst.  

2.  Entitlement to an increased initial rating in excess of 
10 percent for the service-connected sino-rhinitis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1974, 
and from September 1978 to April 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the RO in June 2005 
and in April 2006.  

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for sino-
rhinitis, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

The claim for a increased rating for the service-connected 
bilateral foot disability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on your 
part.  


FINDING OF FACT

The service-connected sino-rhinitis is not shown to have been 
manifested by constant sinusitis, any episodes of 
incapacitating sinusitis or more than six non-incapacitating 
episodes of sinusitis manifested by headaches, pain and 
purulent discharge or crusting per year; some nasal 
obstruction is present on both sides, but no polyps are 
shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial  rating higher 
than 10 percent for the service-connected sino-rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.97 including 
Diagnostic Codes 6510, 6522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to this claim for increase, the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

VA notified the Veteran in correspondence and as part of the 
Statement of the Case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

Significantly, in December 2007, the submitted additional 
medical evidence to support his claim for increase.  This 
clearly reflects that he understood what evidence was 
necessary to obtain an increased rating.  Based on his active 
participation in the claims process, any defect in timely 
VCAA notice is not shown to have been prejudicial.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The correspondence provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

As to the Veteran's claim for an initial rating in excess of 
10 percent for his service-connected sino-rhinitis 
disability, the Board observes that he was afforded VA sinus 
examinations in May and July 2004.  

As mentioned, the governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2008); Green, supra.  

In this case, the examiner is not shown to have had an 
opportunity to review the Veteran's claims file in the course 
of either 2004 examination.  However, the examination is 
found to have included clinical information and pertinent 
findings that are consistent with the history and treatment 
course as reflected in documents in the claims folder.  

In addition, the claims folder includes VA treatment records 
that provide a longitudinal view of the Veteran's treatment 
for the service-connected disability during the period of the 
appeal.  

Here, in a June 2005 rating decision, the RO granted service 
connection and assigned a 10 percent rating for sino-
rhinitis, effective on March 12, 2001.   

The Veteran was initially examined by VA in May 2004, when he 
reported having purulent nasal discharge during service.  He 
complained of nasal obstruction that was now worse on the 
right.  It did occur bilaterally and tended to alternate.  It 
was worse at night, and he still had intermittent crusting 
and thick discharge.  

On examination, the Veteran's septum was deviated to the 
right and a large spur was present.  There was no pus or 
polyps.  The sinus films were noted to show some clouding of 
the maxillary sinuses.  The examiner opined that the Veteran 
had chronic sinus disease that most likely began in service.  
His nasal obstruction was 50 percent on the right and less 
than 25 percent of the left.  

The Veteran was afforded another VA examination in July 2004, 
when he reported having intermittent nasal discharge.  The VA 
examiner repeated many of the previous findings and again 
added that chronic sinusitis most likely began in service.  

The VA outpatient treatment records show that the Veteran was 
seen in May 2002 for complaints of cough, fever, congestion 
since Saturday.  He was noted to have a history of sinus 
congestion.  The diagnostic impression was that of acute 
upper respiratory infection and bronchospasm.  

In December 2003, the Veteran was seen with complaints of 
productive cough and congestion.  The diagnostic impression 
was that of bronchitis and sinusitis.  He was prescribed 
antibiotics at that time.  

In November 2007, the Veteran was seen at VA for complaints 
of headaches.  He reported being treated at another medical 
facility for sinusitis and conjunctivitis.  

Based on its review of the entire record, the Board finds 
that the service-connected sino-rhinitis is not shown to meet 
the criteria for the assignment of a rating higher than the 
currently assigned 10 percent during the period of the 
appeal.  

The most recent VA examination recorded the Veteran's history 
of episodes of congestion with intermittent crusting and 
thick discharge, but identified no episodes that would be 
consistent with three or more incapacitating episodes of 
sinusitis requiring prolonged treatment from four to six 
weeks per year.  

An X-ray study showed some clouding involving the maxillary 
sinuses.  However, the examiner noted that there were no 
findings of infection or polyps to warrant a higher rating 
under the criteria for allergic or vasomotor rhinitis.  Nor 
does the record show findings consistent with constant 
sinusitis or other changes consistent with the need for 
radical surgery.  

Most significantly, for rating purposes, the VA records do 
show intermittent treatment over the period of this appeal 
for upper respiratory infections with related sinus 
obstruction and purulent discharge, but a finding of the 
Veteran having more than six non-incapacitating episodes of 
sinusitis per year cannot be sustained by medical evidence on 
file.  

The veteran in this regard has provided no competent evidence 
to support his assertions of increased disability due to the 
service-connected sino-rhinitis.  

Accordingly, on this record, an increased rating higher than 
10 percent for the service-connected sino-rhinitis is not 
warranted.  


ORDER

An increased rating in excess of 10 percent for the service-
connected sino-rhinitis is denied.  


REMAND

Concerning the Veteran's service-connected bilateral foot 
disorder, his accredited representative, as part of a January 
2009 Informal Hearing Presentation, indicated that the 
Veteran had undergone three surgeries in the past year for 
the ganglion cyst on his left foot.  

A review of the record shows that the most recent treatment 
records on file, in the form of VA treatment records, are 
dated in December 2007.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and such records may have bearing on the 
Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

As the Veteran appears to have only been provided VA medical 
treatment throughout the course of his appeal, VA records 
dated subsequent to December 2007 need be associated with the 
record.  

The Board also notes that the Veteran was last afforded a VA 
examination in October 2007.  Review of the examination 
report shows that the pertinent clinical findings did not 
support a finding of requisite bilateral feet disability to 
allow a rating in excess of 30 percent under the pertinent 
rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, as the Veteran has apparently had three foot 
surgeries since he was last afforded a VA examination for his 
feet, a contemporaneous VA feet examination should be 
conducted.  

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the Veteran, concerning 
his service-connected bilateral pes planus with resultant 
neuroma and left ganglion cyst disability, should be provided 
notice consistent with the recent decision (and pertinent 
included findings) issued by the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should provide the Veteran 
notice, concerning his instant claim for 
an increased rating for his service-
connected bilateral pes planus with 
resultant neuroma and left ganglion cyst, 
in accordance with the recent decision 
(and pertinent included findings) issued 
by the Court in Vazquez-Flores, supra.  

2.  The RO should take the necessary 
steps to obtain all medical records 
associated with treatment afforded the 
Veteran for his service-connected 
bilateral foot disorder since December 
2007.  The Veteran need be asked to 
provide VA with specific information as 
to where this treatment took place, to 
specifically include the three surgeries 
for his feet, as alleged by his 
accredited representative in January 
2009.  

If, after making reasonable efforts, the 
records are unable to be located, 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  Then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
service-connected bilateral pes planus 
with resultant neuroma and left ganglion 
cyst.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review the 
claims files, and all pertinent records 
therein, in association with the 
examination.  

In discussing the Veteran's bilateral pes 
planus with resultant neuroma and left 
ganglion cyst symptomatology, the 
examiner should be asked to comment on 
whether there is evidence of marked 
deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, 
any indication of swelling on use and/or 
characteristic callosities.  In addition, 
the examiner should report on whether the 
Veteran's disability is reflected by 
pronounced symptoms such as marked 
pronation, extreme tenderness of plantar 
surfaces of the feet and marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation that are 
not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale, and a discussion of the facts 
and medical principles involved, if 
necessary.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the remaining claim for increase in light 
of all the evidence of record.  If any 
benefit sought on appeal remains adverse 
to the Veteran in any respect, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


